Case 1:20-cv-06572-JSR Document 20 Filed 09/02/20 Page 1 of 2
Case 1:20-cv-06572-JSR Document 14 Filed 08/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

CENTER FOR BIOLOGICAL DIVERSITY, a
non-profit organization; WATERKEEPER

 

ALLIANCE; and RIVERKEEPER, INC., CIVEL CASE MANAGEMENT PLAN
(JUDGE RAKOFF)
Plaintiffs,
20cv6572 (JSR)
Vv.

ANDREW WHEELER, in his official capacity
as Administrator of the U.S. Environmental
Protection Agency, and THE UNITES STATES
ENVIRONMENTAL PROTECTION AGENCY

Defendants.

 

 

This Court requires that this case shall be ready for trial on
2-2-2021

After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules
of Civil Procedure.

A. This case is not to be tried by jury.

B. Joinder of additional parties must be accomplished by Sept. 18, 2020

C. Amended pleadings may be filed without leave of Court until September 25, 2020.

D. Discovery and E. Summary Judgment Motions

Although the Court’s August 25, 2020 Order directs the parties to submit a proposed
discover schedule, the parties respectfully request that they be relieved of this obligation, and to
instead submit a proposed briefing schedule. See Local Civil Rule 16.1 (exempting agency review
cases from the mandatory scheduling order required by Fed, R. Civ. P. 16(b)). The Parties do not
anticipate the need for any discovery to resolve their cross-motions for summary judgment in this
lawsuit. As follows, in lieu of the discovery schedule, the Parties jointly propose the following

briefing schedule:

Plaintiffs shall file and serve a motion for summary judgment by October 12, 2020.

 
Case 1:20-cv-06572-JSR Document 20 Filed 09/02/20 Page 2 of 2
Case 1:20-cv-06572-JSR Document 14 Filed 08/28/20 Page 2 of 2

Defendants shall file and serve a cross-motion to dismiss or in the alternative for summary
judgment and brief in opposition to Plaintiffs’ motion for summary judgment by
November 20, 2020.!

Plaintiffs shall file a reply in further support of their motion for summary judgment and
opposition to Defendants’ motion(s) by December 18, 2020

Defendants shall file a reply in further support of their motion(s) by January 15,2021

F, A final pre-trial co rid € oh as s,oral argument on any summary judgment
motions, shall be held on sh Yow [date to be inserted by the Court], at which

time the Court shall set a firm trial i The timing and other requirements for the Joint Pretrial
Order and/or other pre-trial submissions shall be governed by the Court’s Individual Rules of
Practice.

 

G. All motions and applications shall be governed by Judge Rakoff’s Individual Rules of
Practice. Counsel shall promptly familiarize themselves with all of the Court’s Individual Rules,
as well as with the Local Rules for the United States District Court for the Southern District of
New York.

SO ORDERED, ¢

__

“JED S, RAKOFYY *
U.S.D.I.

DATED: New York, New York

‘ao

 

'-This motion to dismiss constitutes Defendants’ response to the Complaint, and would supplant any other deadline to
answer the Complaint under Fed. R. Civ. P. 12(a)(2).

 
